Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/15/2021.  Claims 1-17 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-9, in the reply filed on 7/15/2021 is acknowledged.

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.’

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).  In the present instance, preliminary amendment of abstract filed 10/11/2018 includes more than 150 words.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “water-soluble inorganic salt is selected from the group consisting of silicates”.  However, claim 5 on which this claim is dependent recites “water-soluble inorganic salt is not sodium silicate”  It is not clear if the “silicates” in claim 6 excludes “sodium silicate” or is inclusive of all silicates including “sodium silicate”.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.
Claim 8 recites the limitation "the alkali metal salt particles" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Birgit et al (DE 10 2004 019996 A1).

Regarding claims 1 and 7, Birgit et al disclose, in example 1, mixing sodium bicarbonate (i.e. reads on alkali metal bicarbonate salt in present claim 1) and aqueous polymer solution of Sokalan® CP5 (i.e. reads on dissolving functionalizing agent in solvent which is implicit in use of aqueous polymer solution, solvent is water in present claim 7, and mixing alkali metal salt and solution comprising functionalizing agent in present claim 1).  It is noted that Sokalan® CP5 is an acrylic acid maleic acid copolymer (i.e. reads on functionalizing agent poly(acrylic acid-co-maleic acid in present claim 1).  The sticky powder (i.e. reads on weight ratio so that a paste-like composition comprising alkali metal salt and functionalizing agent is formed in present claim 1) was processed into granules (i.e. reads on granules in present claim 1).  See example 2, wherein granules are formed by extrusion (paragraph 0092) which reads on extruding the paste like composition to obtain granules in present claim 1.
Birgit et al are silent with respect to partially removing the solvent.
However, Birgit et al in the general disclosure teach that granules obtained by the process preferably contain only medium to small amounts of water, since the flowability of the highly concentrated polymer granules decreases markedly with increasing water content (paragraph 0036).  Therefore, in  light of the teachings in general disclosure, of Birgit et al, it would have been obvious to one skilled in art prior to the filing of present application, to partially remove the water (i.e. solvent) from the granules, for improving flowability of the granules comprising alkali metal salt and functionalizing agent.
Regarding claim 2, in order to improve bleaching effect, bleach activators can be incorporated into the preparations.  Bleach activators can be coated with carboxymethyl celluloses (paragraph 0081).
Regarding claim 9, see example 1, wherein the particle size distribution was screened to 0.4 to 1.6 mm (paragraph 0091).  It is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to further mill the granule, obtained by the process of Birgit et al, to obtain particles of desired size. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Birgit et al (DE 10 2004 019996 A1) in view of Chan et al (US 2015/0132832 A1).
The discussion with respect to Birgit et al in paragraph 12 above is incorporated here by reference.
Birgit et al are silent with respect to amino acid.
However, regarding amino acid, Chan et al in the same field of endeavor teach alkali metal carbonate detergents employing enzymes.  The composition is used for removing soils, preventing re-deposition of protein soils and reducing foam (abstract).  Storage and/or transport of solid stabilized detergent compositions with a protease enzyme and stabilizing agents are not limited (paragraph 0009).  The solid muti-use detergent compositions are preferably solid blocks providing shelf stability.  In a preferred embodiment, the solid detergent composition is extruded (paragraph 0043).  Exemplary types of enzymes which can be incorporated into detergent compositions include amylase, lipase (paragraph 0060). The enzyme compositions include stabilizing agents to stabilize the enzyme from loss of activity.  In a preferred embodiment a stabilizing agent and enzyme are formulated directly into the alkali metal carbonate detergent (paragraph 0070).  Protein based stabilizing agents include casein, gelatin (paragraph 0072) which read on the amino acids in present claims 3 and 4.  The protein .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Birgit et al (DE 10 2004 019996 A1) in view of Roerdink Lander et al (US 2015/0252295 A1).
The discussion with respect to Birgit et al in paragraph 12 above is incorporated here by reference.
Birgit et al are silent with respect to water-soluble inorganic salt.
However, Roerdink Lander et al in the same field of endeavor teach alkali metal carbonate-based cleaning compositions comprising a polymer (abstract) such as polyacrylic acid polymer and acrylic/maleic copolymers (paragraph 0052).  The alkaline detergent composition may also include anti-etch agents and corrosion inhibitor comprising a source of aluminum ion and zinc ion. Exemplary sources of aluminum and zinc include aluminum borate and zinc nitrate, respectively (paragraph 0076).  It is noted that aluminum borate and zinc nitrate are water-soluble.  Therefore, in light of the teachings in Roerdink Lander et al, it would have been obvious to one skilled in art prior to the filing of present application, to include zinc nitrate and aluminum borate, in the process of Borgit et al, for above mentioned advantages.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.